United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3462
                                     ___________

Archie D. Roark,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
City of Hazen, Arkansas;                  *
George Orlicek, Mayor,                    *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: May 14, 1999

                                   Filed: September 3, 1999
                                    ___________

Before WOLLMAN, Chief Judge, BEAM, and MURPHY, Circuit Judges.
                             ___________

WOLLMAN, Chief Judge.

       In this employment discrimination case, Archie D. Roark appeals from the
district court’s1 denial of his motion for postjudgment relief following the dismissal of
his lawsuit against the City of Hazen, Arkansas, and its mayor, George Orlicek. We
affirm.


      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was submitted pursuant to the consent of the
parties under 28 U.S.C. § 636(c).
                                             I.

      Roark was hired by the City of Hazen as a police officer in February of 1990 and
was appointed Chief of Police in December of 1993.

       On June 16, 1995, Orlicek sent Roark a written reprimand for inappropriate
behavior, insubordinate conduct, and usurpation of authority in connection with a
dispute between Roark and the Hazen Ambulance Service. The reprimand warned
Roark that if such conduct continued the city would take further disciplinary action
against him. The relationship between Roark and the ambulance service did not
improve, and on July 12, 1995, Orlicek told Roark to either resign or be terminated.
Roark refused to resign. Orlicek then fired Roark for abuse of authority, abuse of
overtime hours, insubordination, and dereliction of his duties arising from the failure
to pursue criminal investigations.

       Roark did not ask the city council to review his termination. Instead, he filed a
complaint with the Equal Employment Opportunity Commission (EEOC) alleging that
defendants terminated his employment based on his race. The EEOC issued a right to
sue letter on February 28, 1996.

        Roark then filed this suit under Title VII of the Civil Rights Act of 1964, alleging
retaliation, discrimination during his employment, and discrimination in connection with
his termination. The complaint also alleged causes of action under 42 U.S.C. §§ 1981
and 1983, claiming violations of the First, Thirteenth, and Fourteenth Amendments.

      Defendants filed a motion for judgment on the pleadings under Rule 12(c) of
Federal Rules of Civil Procedure, together with a motion for summary judgment
pursuant to Rule 56(c). The district court granted the motion for judgment on the
pleadings, disposing of three of the claims, and granted the motion for summary
judgment on the remaining claims. Roark then moved the district court to reconsider

                                            -2-
and set aside the judgment under Rules 59(e) and 60(b). It is from the denial of that
motion that Roark appeals.

                                           II.

       A district court has broad discretion in determining whether to grant a motion for
postjudgment relief, and we will not reverse absent a clear abuse of discretion. See
Innovative Home Health Care v. P.T.-O.T. Ass’n, 141 F.3d 1284, 1286 (8th Cir. 1998)
(indicating that we review a district court’s denial of a Rule 59(e) motion for an abuse
of discretion); Cowan v. Stafford R-VI Sch. Dist., 140 F.3d 1153, 1159 (8th Cir. 1998)
(applying the abuse of discretion standard when reviewing the denial of a Rule 60(b)
motion). “An abuse of discretion will only be found if the district court’s judgment was
based on clearly erroneous factual findings or erroneous legal conclusions.” Mathenia
v. Delo, 99 F.3d 1476, 1480 (8th Cir. 1996), cert. denied, 117 S. Ct. 2518 (1997). Our
determination of whether the district court abused its discretion in denying Roark’s
postjudgment motion necessarily entails a review of the district court’s grant of
judgment on the pleadings and summary judgment. See id.

       The district court properly dismissed Roark’s Title VII claims of retaliation and
discrimination during the course of his employment because Roark failed to present
those claims in his complaint to the EEOC. See Williams v. Little Rock Mun. Water
Works, 21 F.3d 218, 222 (8th Cir. 1994). The district court also properly dismissed
Roark’s claim against Orlicek in his individual capacity because a supervisor may not
be held liable under Title VII. See Bonomolo-Hagen v. Clay Central-Everly
Community Sch. Dist., 121 F.3d 446, 447 (8th Cir. 1997) (per curiam).

       We turn then to Roark’s claim of racial discrimination in connection with his
termination. Claims of discrimination under Title VII and section 1981 are analyzed
under the burden-shifting framework enunciated in McDonnell Douglas Corp. v. Green,


                                          -3-
411 U.S. 792, 802 (1973). See Richmond v. Bd. of Regents of Univ. of Minn., 957
F.2d 595, 598 (8th Cir. 1992).

        Initially, Roark must establish a prima facie case of discrimination. See Texas
Dept. of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981). The burden
then shifts to the employer “to articulate some legitimate, nondiscriminatory reason”
for the employee’s termination. McDonnell Douglas, 411 U.S. at 802. If the employer
satisfies its burden of production, the employee must show that the proffered reason is
pretextual. See Burdine, 450 U.S. at 253. At all times the ultimate burden of
persuasion remains with the employee. See Rothmeier v. Investment Advisors, Inc.,
85 F.3d 1328, 1332 (8th Cir. 1996).

       Passing the question whether Roark established a prima facie case of
discrimination, we agree with the district court that the defendants offered legitimate,
nondiscriminatory reasons for terminating Roark and that Roark failed to introduce any
evidence that would show that those reasons were pretextual. Accordingly, the district
court did not err in entering judgment on the claim based upon alleged discrimination
during the termination process.

       Roark’s constitutional claims are also without merit. His due process claim fails
for two reasons. First, the record shows that Roark was an at-will employee and thus
had no protected property interest in his employment. See Johnson v. City of West
Memphis, 113 F.3d 842, 843 (8th Cir. 1997). Second, Roark has not established that
he possessed a protected liberty interest that was violated by his termination. See
Singleton v. Cecil, 176 F.3d 419, 424-29 (8th Cir. 1999) (en banc) (holding that an at-
will employee’s termination did not deprive employee of liberty interest). Likewise,
Roark’s equal protection claim fails because he has presented no evidence showing that
he was treated in a manner different from that accorded other similarly situated
individuals. See Ellebracht v. Police Bd. of the Metro. Police Dep’t of St. Louis, 137
F.3d 563, 565-66 (8th Cir. 1998).

                                          -4-
                                          III.

       Roark contends that the district court erred by granting summary judgment
without affording him an opportunity to complete discovery. We review a district
court’s determination that a claim is ripe for summary judgment for an abuse of
discretion. See Dulany v. Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997). Although
a district court is required to give the parties ample time to conduct discovery, Rule
56(c) does not require the completion of all discovery before a court may enter
summary judgment. See id. (citing In re TMJ Implants Prod. Liab. Litig., 113 F.3d
1484, 1489 (8th Cir. 1997)). “Rule 56(f) permits a party opposing summary judgment
to seek a continuance and postpone a summary judgment decision until adequate
discovery has been completed.” Id. When seeking a continuance, however, the party
opposing summary judgment is required to file an affidavit with the district court
showing what specific facts further discovery might uncover. See id.; Humphreys v.
Roche Biomed. Lab., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993).

       Although Roark moved the district court for additional time to respond, his
motion was not supported by an affidavit, and it did little more than detail the other
cases that were occupying his counsel’s time. The motion did not state what discovery
was lacking or what information further discovery might unveil. Accordingly, the
district court did not abuse its discretion in ruling on the motion for summary judgment
on the basis of the information before it.

      We have considered Roark’s remaining claims and conclude that they are
without merit.

      The judgment is affirmed.




                                          -5-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -6-